Citation Nr: 1313165	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  05-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  

2.  Entitlement to service connection for right hip disability, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to an initial rating higher than 10 percent prior to December 21, 2009, and an initial rating higher than 20 percent beginning December 21, 2009, for a left knee disability.  


REPRESENTATION

Veteran represented by:  Michelle A. Marshall, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to February 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a left knee disability, specifically residuals, postoperative meniscectomy, and assigned a 10 percent rating for the disability effective in September 2003.  Then, in a January 2010 rating decision, the RO granted a 20 percent rating for the left knee disability, effective December 21, 2009, and the Veteran continued his appeal for a higher rating.  

This matter is also before the Board on appeal of a January 2005 RO rating decision, which denied reopening a claim of service connection for a back and spine disability (later clarified to be a low back disability) on the basis that new and material evidence had not been submitted, and which denied a claim of service connection for a right hip disability.  

In April 2008 and May 2010, the Board remanded the case to the RO for additional development.  

In January 2013, the Veteran appeared at the RO and testified at a videoconference hearing conducted by the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  At that hearing, the Veteran submitted additional VA and private medical records, which were accompanied by a waiver of initial RO consideration of the evidence.  38 C.F.R. § 20.1304. 

In statements received in December 2012, the Veteran appears to be advancing claims based on bilateral hearing loss and a right carotid artery disability. These matters are referred to the RO for its appropriate action. 

The issue of service connection for a right knee disability, to include as secondary to the service-connected left knee disability, has been raised by the Veteran at his January 2013 hearing.  The claim was previously adjudicated in a July 2011 rating decision,  wherein the RO reopened the Veteran's claim based on the submission of new and material evidence but denied it on the merits; however, there is no record of the Veteran having initiated an appeal of that decision.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

The reopened claim of service connection for a low back disability, the claim of service connection for a right hip disability, and the claim for an initial higher rating for the left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a decision in March 1982, the RO administratively denied the claim of service connection for back disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in March 1982, he did not appeal the decision, nor was new and material evidence received within one year.

2.  The additional evidence presented since the decision in March 1982 by the RO, denying service connection for back disability, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the application to reopen the claim of service connection for a low back disability is favorable to the Veteran, no further action is required to comply with the VCAA.

II.  New and Material Evidence to Reopen the Low Back Claim

Procedural History and Evidence Previously Considered

In a decision in March 1982, the RO administratively denied service connection for a back disability.  In a letter, dated in March 1982, the RO notified the Veteran of the adverse determination on the basis of his non-appearance for a VA examination that was necessary to decide his claim (he was told the RO would reconsider his claim if he indicated his willingness to appear for a re-scheduled examination).  The RO also notified the Veteran of his procedural and appellate rights, which included his right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not respond to the letter or in any communication indicate his disagreement with the decision.  Nor was new and material evidence received within one year of the decision.  Thus, the RO's March 1982 decision became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the decision of March 1982 consisted of service treatment records, which showed in October 1977 complaints of a back injury and a diagnosis of contusion.  At the time of a physical examination in October 1978, the spine was evaluated as normal.  On a Report of Medical History at that time, however, the Veteran reported recurrent back pain.  At the time of a separation physical examination in January 1980, the Veteran opted not to undergo a physical examination but reported no recurrent back pain on a Report of Medical History.  

After service, the Veteran filed a claim in October 1981, asserting a back and spine injury in November 1977.  

Current Claim to Reopen

As the unappealed decision in March 1982 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims was received in July 2004, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

The additional pertinent evidence presented since the decision in March 1982 includes VA and private records and statements and testimony of the Veteran.

Analysis

In statements and testimony, the Veteran has asserted that essentially since service he has had to bear most of his weight on his right side, in favoring his service-connected left knee, and that this has caused him major pain to his low back.  At his 2013 hearing, the notation of a back injury during service was also mentioned.  

The VA and private medical records document complaints and treatment of chronic low back pain.  A private doctor, Dr. Oliverio, indicated in March 2007 that he treated the Veteran for back pain and spasms, among other things.  Records from Doylestown Medical Center dated from 2005 likewise show treatment for back pain.  More recently, VA outpatient records in June 2011 and January 2012 indicate a diagnosis of lumbar herniated disc disease.  As noted in a July 2010 VA outpatient record, an MRI from July 2009 showed degenerative changes with central disc herniation at L5-S1, moderate bilateral neural foramen compromise from disc osteophyte, and diffuse disc bulge at L3-L4 and L4-L5.  Also of note is a statement of a VA healthcare provider in August 2005, who assessed the Veteran with significant degenerative disease in the left knee that was "probably directly responsible for the pain in his low back."   

The foregoing evidence is new and material because it was not of record and considered at the time of the 1982 RO decision, and it relates to the unestablished fact necessary to substantiate that the Veteran currently has a low back disability that may be related to either an in-service injury or to the service-connected left knee disability.  As this evidence is new and material, the claim of service connection for a low back disability is reopened.

In sum, the additional evidence raises the reasonable possibility of substantiating the Veteran's claim.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  As stated, the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and that it is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran's current claimed low back disability is related to his period of service on a direct basis or to a service-connected disability (i.e., on a secondary basis).  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim. 

As the evidence is new and material, the claim of service connection for a low back disability is reopened. 


ORDER

The claim of service connection for a low back disability has been reopened; to this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

Prior to considering the claim of service connection for a low back disability, including as secondary to the service-connected left knee disability, on the merits, under the duty to assist additional evidentiary development is needed, including a VA medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination, which takes into account all relevant evidence of record, is necessary to determine the etiology of the Veteran's low back disability.  

With respect to the claim of service connection for a right hip disability, the Veteran has asserted that his disability is related to favoring his service-connected left knee disability.  At a January 2013 hearing, he testified that a pain management doctor at VA told him his hip was related to his left knee disability.  As he has not been afforded a VA examination to determine the etiology of any hip disability, and an examination is necessary in order to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim of an initial higher rating for the service-connected left knee disability for the periods before and after December 21, 2009, the Board notes that at his January 2013 hearing, the Veteran testified that his knee gave out on him at least three to four times a month and that it swelled up "quite often."  He stated that he began wearing a knee brace in 2003.  Such testimony appears to indicate that his disability has worsened.  He underwent a VA examination of the left knee in November 2010, and at that time he did not have soft tissue swelling or effusion and his knee did not show any instability (despite complaints of such).  As the evidence of record suggests a material change in the left knee disability, a re-examination under 38 C.F.R. § 3.327(a) is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of all low back and right hip disabilities.  The Veteran's file must be made available to the VA examiner for review.  

The examiner is asked to furnish a diagnosis of all currently present low back and right hip disabilities.  Thereafter, the examiner should furnish an opinion on the following:  

(a).  Is it at least as likely as not (a 50 percent or higher degree of probability) that the currently diagnosed low back disability:  (i) began during or was etiologically related to the documented complaints of back pain during service; and if not, (ii) was caused by or aggravated by his service-connected left knee disability.  

(b).  Is it at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed right hip disability was caused by or aggravated by his service-connected left knee disability.  

The VA examiner is asked to consider the following significant facts of the case.  The service treatment records show that in October 1977 the Veteran was seen for complaints of a back injury and the diagnosis was contusion.  The Veteran reported recurrent back pain on a Report of Medical History in October 1978 but not in January 1980.  There were no right hip complaints during service.  After service, VA and private medical records document complaints and treatment of chronic low back pain and, at times, right (and left) hip pain.  A private doctor, Dr. Oliverio, indicated in March 2007 that he treated the Veteran for back pain and spasms, among other things.  Records from Doylestown Medical Center dated from 2005 likewise show treatment for back pain and bilateral hip pain.  In August 2005, a VA healthcare provider assessed the Veteran with significant degenerative disease in the left knee that was "probably directly responsible for the pain in his low back."  An MRI from July 2009 showed degenerative changes with central disc herniation at L5-S1, moderate bilateral neural foramen compromise from disc osteophyte, and diffuse disc bulge at L3-L4 and L4-L5.  VA outpatient records in June 2011 and January 2012 indicate a diagnosis of lumbar herniated disc disease.  

The examiner must explain the rationale for all opinions.

In formulating the clarifying opinion, the term "as likely as not" does not mean within the realm of possibility; rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the tinnitus disability beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

If, however, after a review of the record, the examiner concludes that there is insufficient information to provide the requested opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's low back and right hip disabilities.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The Veteran's file must be made available to the VA examiner for review.  

The VA examiner is asked to describe: 

a).  Range of flexion and extension in degrees for the left knee.  The examiner is asked to address additional functional impairment of the knee caused by any of the following:  (1) functional loss due to pain, including during flare-ups; (2) weakness; (3) atrophy; (4) excess fatigability; (5) excess motion; (6) incoordination; or (7) painful motion.  Additional limitation of motion during flare-ups and following repetitive use should also be noted.  If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension. 

b).  Any recurrent subluxation or lateral instability, and if they are slight, moderate, or severe.  To that end, the examiner should address, and reconcile, the Veteran's longstanding complaints of his knee giving way and the need for a knee brace with the clinical findings of a stable knee made by VA examiners in June 2004, December 2009, and November 2010.  

3.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that they are responsive to the posed questions.

4.  After the development requested above has been completed, adjudicate the.  The Veteran and his representative should then be issued a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


